Name: Council Regulation (EEC) No 1924/87 of 2 July 1987 fixing the minimum price for soya beans for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 183/22 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1924/87 of 2 July 1987 fixing the minimum price for soya beans for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans (*), as last amended by Regu ­ lation (EEC) No 1921 / 87 (2), and in particular Article 2 (6) thereof, Having regard to the proposal from the Commission (J), Whereas Article 2 (6) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas, in order to achieve the abovementioned objective , this minimum price must be fixed for a well ­ defined standard quality and marketing stage ; Whereas , pursuant to Article 68 of the Act of Accession, prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of that Act, the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year, the minimum price for soya beans referred to in Article 2 (6) of Regulation (EEC) No 1491 / 85 shall be : (a) 35,80 ECU per 100 kilograms for Spain ; (b) 48,94 ECU per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1923/87 of 2 July 1987 fixing the guide price for soya beans for the 1987/88 marketing year (4). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 Juy 1987 . For the Council The President K. E. TYGESEN O OJ No L 151 , 10 . 6 . 1985 , p. 15 . (*) See page 19 of this Official Journal . C) OJ No C 89, 3 . 4 . 1987 , p. 32 . (4) See page 21 of this Official Journal .